JUDGMENT
Per Curiam
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief and appendix filed by appellant. See Fed. R. App. P. 34(a)(2); D.C. Cir. Rule 34(j). Upon consideration of the foregoing and the motion to take judicial notice, it is
*707ORDERED that the motion to take judicial notice be denied. No motion is required for the court to consider documents that are part of the district court record. It is
FURTHER ORDERED AND ADJUDGED that the district court’s order entered February 2, 2016 be affirmed. The complaint was properly dismissed for lack of subject matter jurisdiction because a district court in one district or circuit lacks authority to review the decision of a district court in another district or circuit. See 28 U.S.C. § 1294(1) (appeal from a renewable decision of a district court shall be taken to the “court of appeals for the circuit embracing the district”).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App. P. 41(b); D.C. Cir. Rule 41.